DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “performing finish turning” in line 3 of the claim.  It is not clear what the applicant is referring to and considering.  It not clear if the applicant referring to stop turning of the material after performing the hardening even though there is no mention of turning of the material before or during performing the hardening.  Appropriate correction is required. 
Regarding claim 4, the claim recites “performing finish turning” in line 4 of the claim.  It is not clear what the applicant is referring to and considering.  It not clear if the applicant referring to stop turning of the material after performing the hardening even though there is no mention of turning of the material before or during performing the hardening.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yoshida (US 2010/0323803 A1). 
Regarding claim 1, Yoshida discloses a method of manufacturing a constituent member of a constant-velocity joint (1), comprising: 
performing plastic working on a material of the constituent member with the material heated to a predetermined working temperature range (note [0006]); and 
performing hardening of the material by utilizing heat applied for heating to the working temperature range in performing the plastic working as heat for the hardening of the material and by cooling the material after performing the plastic working (note [0046]-[0050]).
Re-claim 4, Yoshida discloses performing tempering of the material after performing the hardening; and 
performing finish turning of the material after performing the tempering (note tempering conditions in fig. 4 and the examiner notes that it is understood that the material gets displaced in various way or moved around as the material goes through various process of hardening).
Re-claim 5, Yoshida discloses a temperature of the material immediately after the plastic working is completed in performing the plastic working is a temperature that is equal to or higher than a transformation point of the material (note [0046]-[0052]).
Re-claim 6, Yoshida discloses heating the material in an inert gas atmosphere before performing the plastic working (note application of gas in [0043]).
Re-claim 8, Yoshida discloses the hardening is performed with the material restrained so as to suppress deformation and distortion of the material due to the hardening (note [0046]-[0052]).
Re-claim 9, Yoshida discloses correcting the material after performing the hardening so as to remove deformation and distortion of the material due to the hardening (note grinding in [0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2010/0323803 A1) in view of Kim (US 9,822,256 B2).
Regarding claims 2, 3 and 10, Yoshida discloses all claimed limitations as set forth above but fails to disclose applying a paint to the material and drying the paint as recited in the claim.  However, each of Kim and Ito et al. discloses a method of manufacturing paint and application of the paint to a material, the method comprising applying and drying paint, and tempering a material (note col.2, line 64 to col. 4, line 30).  It would have been obvious to one having ordinary skill in the art at the time after the filing date of the present application was made to apply and drying a paint as taught by Kim to the material of Yoshida to protect the material from rusting and water damage, and thus prolong the life of the material. 
Re-claims 7 and 11, Yoshida discloses all claimed limitations as set forth above but fails to disclose removing scales of the material immediately after performing the hardening as recited in the claim.  However, each of Kim and Ito et al. discloses a grease-removing and cleaning process to remove impurities on the surface of a material (note col. 19, lines 15-32).  It would have been obvious to one having ordinary skill in the art at the time after the filing date of the present application was made to remove scales impurities on the surface of the material as taught by Kim to the material of Yoshida to protect the material from rusting and water damage, and thus prolong the life of the material.  
Re-claim 12, Yoshida discloses the hardening is performed with the material restrained so as to suppress deformation and distortion of the material due to the hardening (note [0046]-[0052] of Yoshida).
Re-claim 13, Yoshida discloses correcting the material after performing the hardening so as to remove deformation and distortion of the material due to the hardening (note grinding in [0044] of Yoshida).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            
/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657